Citation Nr: 1127073	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the RO.

During the course of his appeal, the Veteran requested a hearing before the Board in a March 2006 VA Form 9.  He subsequently withdrew the request.  (See May 2006 Form 9).  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

In an August 2009 decision, the Board denied the Veteran's claim for PTSD.  The Veteran appealed to the Court, which in a June 2010 Order granted the parties' Joint Motion, vacating the August 2009 decision and remanding the issue for compliance with the terms of the Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A June 2010 Joint Motion found that the claims file contained other diagnosed psychiatric disabilities in addition to PTSD (i.e., depression, insomnia, PTSD, dysthymic disorder, and anxiety) that the Board did not consider when it rendered its decision.  

The Joint Motion further stated that, on remand, the Board should address and properly adjudicate the claim of service connection for a mental disorder reasonably raised by the record, or adequately explain why the other diagnosed mental conditions do not warrant consideration.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded another VA examination to determine whether he has a confirmed diagnosis of PTSD and any other psychiatric disability and whether the VA examiner finds the PTSD related to the identified stressors and any other psychiatric disability related to service.  

With regard to bilateral hearing loss, the August 2009 Board remand requested that the RO schedule a VA examination.  

However, a copy of the notice of the scheduled VA examination was not associated with the claims file.  Further, the RO used an incorrect mailing address for mailing of the Supplemental Statement of the Case.  Thus, it is unclear from the record whether the Veteran actually received notice.

Therefore, this issue must be remanded, in part, for compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

In the event that entitlement to a benefit cannot be established or confirmed without a current VA examination, as in this case; and, the Veteran without good cause, fails to report for such examination action shall be taken in accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655, which typically provides that the claim shall be denied.  38 C.F.R. § 3.655(b) (2010).

However, given that the Veteran may not have received notice of the VA examination and/or appreciated the importance of the scheduled VA examination, he should be afforded an opportunity to have a VA examination. 

The Board also advises the Veteran that the duty to assist is a two-way street. If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and any pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:
1.  The RO should undertake action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  
2.  After securing any necessary release forms, with full address information, the RO should take appropriate steps to obtain copies of any outstanding records referable to treatment rendered the Veteran by VA or any other identified health care provider for the claimed psychiatric disorder and hearing loss.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  

The claims file, including a copy of this REMAND, should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  

After reviewing the claims file and examining the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent chance or more) that any currently diagnosed psychiatric disability is due to an event or incident of the Veteran's period of active service.

If the examiner diagnoses the Veteran as having PTSD, the specific stressor(s) underlying the diagnosis should be identified.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hearing loss.

The claims folder should be available to the examiner in connection with the evaluation. The examiner should elicit from the Veteran and record a complete clinical history.  Complete audiometric testing should be done in this regard.

After reviewing the claims folder and examining, the VA examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran has a hearing loss disability that is due the exposure to acoustic trauma or other event or incident of his active service.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

5.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of his claims.

6.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


